IN THE INTEREST OF N



NO. 07-03-0124-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

JANUARY 22, 2004
______________________________

IN THE INTEREST OF A.N., J.A.N., E.E.N., and F.A.N.   
 _________________________________

FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2001-515,625; HON. JOHN T. FORBIS, PRESIDING
_______________________________

Opinion
_______________________________

Before JOHNSON, C.J. and QUINN and CAMPBELL, JJ.
	Joe A. Narvais and Susanna Narvais, the biological parents of A.N., J.A.N., E.E.N.,
and F.A.N. (referred to as the children), appeal to this court from an order terminating their
parental relationship with the mentioned children.  In one issue, they contend that they were
denied due process.  This allegedly occurred when the district court adopted the findings
of the associate judge without affording either parent opportunity to contest them through
appeal.  We dismiss the appeal for want of jurisdiction.
 Background

	The Texas Department of Protective and Regulatory Services (Department) initiated
suit to terminate the parental rights of Joe and Susanna.  The matter was referred to an
associate judge by the district court.  The latter convened a trial without a jury, received
evidence, and executed a document entitled "Order of Termination."  Therein, it found and
recommended that it would be in the best interests of the children to end the parent/child
relationship between them and their biological parents.  The order and recommendation
was signed by the associate judge on February 7, 2003.  Later that same day, the referring
court, allegedly through inducement by the Department, signed an order adopting the
associate judge's report.  The referring court's order adopting the report stated:
	[t]he above and foregoing orders [of the associate judge] having been
presented to this Court, and no demand for hearing having been made in the
time and manner permitted by law, it is ORDERED that said orders be and
are hereby adopted as the orders of this Court.

	On February 10, 2003, Joe filed a "Notice of Appeal from Associate Judge's
Hearing."  Among other things, he alleged in the notice that he objected to the ruling of the
associate judge and the conclusion that clear and convincing evidence supported
termination of his parental rights.  This February 10th notice of appeal was followed by
another filed on March 6, 2003.  Through it, Joe again sought to appeal "from [the]
Associate Judge's findings and conclusions . . . ."  However, he was not alone in doing that.
	On February 12, 2003, Susanna also filed a notice of appeal, therein objecting to
various findings of the associate judge.  This notice was followed by another filed on
February 27, 2003.  In the latter, she evinced her desire to appeal "from the judgment
signed on February 7[] 2003" to this court of appeals.   
	What followed next underlies the heart of the issue before us.  Within 30 days of the
date the district court adopted and finalized the associate judge's recommendation, Joe
moved for a new trial.  Though the grounds stated in the motion were somewhat unclear,
he apparently believed himself entitled to relief because the decision of the associate judge
was not supported by clear and convincing evidence and the associate judge erred in
admitting evidence of a criminal conviction that was subject to an ongoing appeal.  
	By order signed on April 8, 2003, the trial court granted Joe and Susanna a new trial
"on all issues."  Thereafter, a non-jury trial was convened which resulted in the execution
of another "Order of Termination" signed on April 11, 2003.  Through it, the district court
ordered that the parental relationship between Joe, Susanna, and the children be
terminated.  No one filed separate notices of appeal from that order.
Issue - Deprivation of Due Process

	As previously mentioned, Joe and Susanna assert that they were denied due
process because they were not afforded opportunity to contest the associate judge's
recommendation and findings.  Furthermore, they purportedly were denied that opportunity
because the district judge adopted the recommendation and findings before expiration of
the statutory period in which they had to contest them. (1)  That the district court eventually
granted them a new trial allegedly did not ameliorate the wrong since its plenary jurisdiction
to afford them that relief had expired.  And, therein lies the pivotal issue at bar.     	Did the trial court's plenary jurisdiction over the termination proceeding expire before
it granted a new trial?  Joe and Susanna say it did since an appeal from an order
terminating the parent/child relationship is an accelerated one, and because it is
accelerated, the time within which the trial court may exercise its plenary jurisdiction is
shortened.  Of course, the Department disagrees.       
	To resolve the question, we look to Rule 329b(e) of the Texas Rules of Civil
Procedure and the opinion in Boris v. Boris, 642 S.W.2d 855 (Tex. App.--Fort Worth 1982,
no writ).  The former states that if a motion for new trial is timely filed "by any party," then
the trial court "has plenary power to grant a new trial or to vacate, modify, correct, or reform
the judgment until thirty days after all such timely-filed motions are overruled, either by a
written and signed order or by operation of law, whichever occurs first." (2)  Tex. R. Civ. P.
329b(e).  More importantly, this plenary power exists  "regardless of whether an appeal has
been perfected", id., even one that is accelerated.  See Boris v. Boris, 642 S.W.2d 855,
856 (Tex. App.--Fort Worth 1982, no writ) (involving an accelerated appeal and holding that
the appellate court had no jurisdiction over the cause since the motion for new trial
extended the duration of the trial court's plenary jurisdiction and the court granted the
motion within the extended period).  So, initiating an accelerated appeal does not reduce
the duration of the trial court's plenary jurisdiction. (3) 
	Next, to the extent Joe and Susanna suggest that no one timely filed a motion for
new trial from the district judge's February 7th order, we would disagree.  Joe moved for
a new trial on March 7, 2003, or approximately 28 days after the order was signed.  Again,
the rules of civil procedure grant a party 30 days to move for a new trial.  Tex. R. Civ. P.
329b(a).  Consequently, the filing was timely.  And though Joe alluded to the decision of
the associate judge in it, we nonetheless hold the motion sufficient to extend the district
court's plenary power.  This is so because, for all intents and purposes, the decision of the
associate judge was that of the district judge.  The latter, as previously illustrated, neither
held a hearing nor received other evidence once the associate judge made its
recommendations.  Rather, the district court adopted the order of the associate judge on
the day it was issued.  So, to attack the admissibility and quantum of the evidence
underlying the district court's decision, Joe of necessity had to attack the evidence
presented to the associate judge, and that is what he did in his motion for new trial.  Simply
put, in attacking the associate judge's decision via his request for a new trial, Joe was also
attacking that of the district judge.   
	Finally, by timely moving for a new trial, Joe vested the trial court with plenary power
to grant such relief for at least 105 days from February 7th. (4) See L.M. Healthcare, Inc. v.
Childs, 929 S.W.2d 442, 444 (Tex. 1996) (stating that the trial court's plenary jurisdiction
cannot extend beyond 105 days after the trial court signs the judgment).  The record
illustrates that a new trial was granted on April 8, 2003, well within the 105-day period. 
And, because Joe and Susanna received a new trial on all issues, we cannot say they were
harmed by the initial failure to accord them opportunity to attack the associate judge's
report and recommendation.  
	Accordingly, we overrule the sole issue before us and dismiss the appeal for want
of jurisdiction. (5) 

							Brian Quinn
							    Justice
1. Statute affords a party the right to "appeal an associate judge's report by filing notice of appeal not
later than the third day after the date the party receives notice of the substance of the associate judge's report
. . . ."  Tex. Fam. Code Ann. §201.015(a) (Vernon 2002).
2. A motion for new trial is timely if filed no later than 30 days from the date the judgment or order
complained of is signed.  Tex. R. Civ. P. 329b(a).
3. This is not true in accelerated appeals from a quo warranto proceeding, however.  In such cases,
motions for new trial are overruled by operation of law 50 days after the judgment is signed.  Tex. R. App. P.
28.2.  Ordinarily, a motion for new trial is not overruled by operation of law until 75 days has lapsed.  Tex. R.
Civ. P. 329b(c).  So, because the period within which the court must act to avoid a motion for new trial from
being overruled by operation of law is shorter in an appeal from a quo warranto proceeding, the duration of
the trial court's plenary power in such cases is reduced somewhat.    
4. Had the trial court denied the motion before it would have been overruled by operation of law, then
the duration of the trial court's plenary power would have shrunk proportionally.  See Tex. R. Civ. P.  329b(e)
(stating that the trial court retains its plenary power to grant a new trial for 30 days from the date a motion for
new trial is overruled by order or operation of law). 
5. An order granting new trial deprives an appellate court of jurisdiction over the appeal.  Boris v. Boris,
642 S.W.2d 855, 856 (Tex. App.--Fort Worth 1982, no writ).